Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2004

Lui v. Comm Adult Ent
Precedential or Non-Precedential: Precedential

Docket No. 03-2437




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Lui v. Comm Adult Ent" (2004). 2004 Decisions. Paper 640.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/640


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FO R TH E THIRD CIRCUIT

                                             No. 03-2437

                                 JEFFREY LUI, DAVID LUI, and
                           FANTASIA RESTAURANT & LOUNGE, INC.,
                               a corporation of the State of Delaware
                                                         Appellants

                                                   v.

                           COMMISSION ON ADULT ENTERTAINMENT
                      ESTABLISHMENTS OF THE STATE OF DELAWARE,
                 an entity within the State of Delaware Department of Administrative
                      Services, Division of Business & Occupation Recreation,
                     M. JANE BRADY, in her capacity as Attorney General of the
                           State of Delaware, STATE OF DELAW ARE, and
                           NEW CASTLE COUNTY, a political subdivision
                                        of the State of Delaware

                               On Appeal from United States District Court for
                                          District of Delaware
                                      (Civial Action No. 02-177)
                               District Judge: Honorable Kent A. Jordan

BEFORE: SCIRICA, Chief Judge, GARTH, and BRIGHT, Circuit Judges.

                                   ORDER AMENDING OPINION

  IT IS HEREBY ORDERED, that the Slip Opin filed in this case on May 26, 2004, be
amended as follows:

    On page 11 of the Court’s opinion, the two cases of Rooker-Feldman are referenced, but without
citation. It is ordered that the opinion in text and in footnote 12 include the following citations:

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).



                                                              By the Court,
                                                              /s/Leonard I. Garth
                                                              Circuit Judge
Dated: May 26, 2004
*Honorable M yron H. Bright, Circuit Judge,United States Court of Appeals for the Eighth Circuit,
siting by designation.